department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org - organization xx - date address name - address org address certified mail dear date aug person to contact badge number contact telephone number contact address employer_identification_number this is a final notice of adverse determination that your exempt status under section sol c of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code section sol c is revoked effective january 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code section sol c you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of treasury regulation l s01 c -1 d rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests because you did not protest the proposed modi'fication of your non-private foundation status and have indicated your agreement by signing the form_6018 on date it is further determined that you have not exhausted your available remedies for purposes of declaratory_judgment under sec_7428 of the code contributions to your organization are no longer deductible you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all the tax years thereafter in accordance with instructions of the return it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely l ianette m downing director eo examinations enclosures publication department of the treasury internal_revenue_service avila road ms laguna niguel ca may employer_identification_number form number tax_year contact number manager's name number manager's contact number tax exempt and government entities mvi ion org address dear we have enclosed a copy of the preliminary findings of our examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary please respond within days of the date of this letter if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 to the individual listed above we will then send you a final letter revoking your exempt status please also file federal_income_tax returns forms or for tax_year ending 20xx and 20xx with the individual listed above if you disagree with our findings please provide in writing any additional information you believe may alter the findings your reply should include a statement of the facts the applicable law and arguments that support your position please also include any corrections to the facts that have been stated if in dispute upon receipt of your response we will evaluate any additional information you have provided prior to issuing any final report of examination alternatively you may have the option of entering into a fast track settlement agreement please refer to the information enclosed regarding the possibility of this option thank you for your cooperation - sincerely chung chen revenue_agent enclosure form 886-a report of examination form_6018 consent to proposed action publication appeals -introduction to alternative dispute resolution cc - form 886a name of taxpayer org department of the treasury - internal_revenue_service ex lanation of items form_990 examination year period ended 20xx 20xx legend org - organization name - city assistant - assistant ra-5 st through th ra state - state org-1 - organization name xx - date address - address poa country poa country website treasurer - treasurer website dir-1 co-1 through co-5 - st through th companies president - st dir city president cra-1 through issues whether org is organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code lrc sec_501 and the regulations whether org qualifies for exemption under sec_501 c facts organizational information org hereafter referred to as the foundation or the organization was incorporated in year 20xx the foundation filed the articles of incorporation with the state of the state of state in the name of president 'org' on september 20xx the section b of article ii states that the specific purpose of this corporation is to collect and receive contributions and to dispose_of funds exclusively for charitable religious scientific literary artistic or educational_purposes the article iv states that this corporation shall not except to an insubstantial degree engage in any activities or exercise any powers that are not in furtherance of the specific purpose of this corporation the article vi states that the property of this corporation is irrevocably dedicated to charitable or educational_purposes and no part of the net_income or assets of this corporation shall ever inure to the benefit of any private person the article iv of the bylaws of president org states that all of the property of this corporation is irrevocably dedicated to charitable religious scientific literary or educational_purposes and no part of the net_earnings net_income or assets of this corporation shall ever inure to the benefit of any officer director or member thereof or to the benefit of any private individual ii form 886-a rev issuance date may 20xx department of the treasury - internal_revenue_service page -1 form 886a name of taxpayer org department of the treasury - internal_revenue_service ex lanation of items form_990 examination year period ended 20xx 20xx the foundation filed form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code on march 20xx and described its operational activities as follows the foundation will seek to improve the lives of people who find themselves in difficult situations due to a financial crisis a medical illness or legal troubles by helping to break down boundaries limiting individuals and families from having fulfilling lives the foundation will develop a network of providers that can be called upon to assist people in need the foundation plans include the creation of an access center whereby individuals can come to seek help and advice from a trained staff of social workers the foundation will model itself after the work already done by its founder president president a top rated radio talk show personality co-1 helps countless individuals through his morning talk show that reaches millions of people president will now channel his charitable work through the foundation he has a proven track record and is revered by his listening audience for his high integrity and generosity the foundation will position itself to respond to natural and additionally cataclysmic disasters affecting the populations of the united_states country and central america the foundation will generate support and revenue primarily through fundraising activities and individual donations the foundation provided the following information about its governing body in response to part ii item 4a on the form officers directors president - member director president address city state dir-1 -director secretary treasurerlcfo address city state the foundation provided the following information in response to part ii item 12b on the form n the selection of grantees will be made by the board_of directors upon demonstration of one or more of the following form 886-a rev issuance date may 20xx department of the treasury - internal_revenue_service page -2 form 886a name of taxpayer org department of the treasury - internal_revenue_service ex lanation of items form_990 examination year period ended 20xx 20xx demonstration of financial hardship attributable to reasons beyond the applicant's control demonstration of need for the necessities of life due to occurrence of natural or man-made disaster sec_3 demonstration of need due to family crisis caused by domestic violence alcohol and drug abuse medical emergency terminal illness and similar events the organization will not extend benefits to persons related to or employed by members of board_of directors the foundation filed the certificate of amendment of articles of incorporation with the state of state on march 20xx the articles amended to change the foundation's name to org-1 the foundation filed the certificate of amendment of articles of incorporation with the state of state on september 20xx the articles amended to change the foundation's name to co-1 foundation the foundation received the favorable determination and was recognized as an organization described under sec_501 dated september 20xx the determination was based on evidence that the foundation's funds are dedicated to the purposes listed in sec_501 the foundation filed the certificate of amendment of articles of incorporation with the state of state on march 20xx the articles amended to change the foundation's name to org operational information on november 20xx the internal_revenue_service irs began the examination of the form_990 return of organization exempt from income_tax filed for the year ending december 20xx the examiner mailed letter initial contact letter information_document_request idr and publication to the address listed on the form_990 return of organization exempt from income_tax the foundation filed in prior years address city state on november 20xx the examiner received the returned letter and attachments mailed to the foundation on november 20xx return to sender unclaimed unable to forward form 886-a rev issuance date may 20xx department of the treasury - internal_revenue_service page -3 form 886a name of taxpayer org department of the treasw y internal_revenue_service ex lanation of items form_990 examination year period ended 20xx 20xx on november 20xx the examiner left a voice message to president president of the foundation president with his assistant assistant who speaks english returned call to the examiner the examiner had another agent who speaks spanish communicate with president he told the examiner that he put the foundation operation on hold in 20xx because he was sick and went aboard for a break he would have treasurer former treasurer of the foundation contact the examiner on november 20xx treasurer told the examiner that he can assist coordinating a meeting with president of the foundation and providing documents requested an appointment on december 20xx was scheduled the examiner mailed letter and attachments to the foundation at the given address at address city to confirm the appointment on december 20xx assistant left a voice message to the examiner that president's did not receive letter and attachments she provided the correct address at address city on december 20xx the examiner resent letter and attachments to address city on december 20xx form_2848 power_of_attorney and declaration of representative was provided for poa to represent the foundation the examiner faxed letter and attachments to poa's office poa requested the appointment to be rescheduled to january 20xx the examiner discussed the availability of all parties involved and meeting place the appointment was rescheduled on january 20xx pincite am in irs office at address city on december 20xx the examiner received the returned letter and attachments mailed to the foundation at address city on november 20xx return to sender unclaimed unable to forward on january 20xx the examiner had a meeting with president treasurer and poa the examiner engaged another irs employee agent who can speak spanish to translate the information provided during the meeting including but not limited to the rights of taxpayers questionnaires and explanations to the questions of the foundation the meeting included the review of the relative books_and_records and the interview of the responsible_officer of the foundation following documentation during the meeting the foundation provided the amendment to articles of incorporation filed with state of state on september 20xx to change its name from org-1 to co-1 foundation by-laws of president org form 886-a rev issuance date mav j 20xx department of the t reaswy - internal_revenue_service page -4 form 886a name of taxpayer org department of the treasury - internal_revenue_service ex lanation of items form_990 examination year period ended 20xx 20xx letter favorable letter and advance_ruling on foundation status under a issued from the irs on september 20xx granting the foundation exemption from federal_income_tax under sec_501 letter favorable letter on foundation statu sec_509 after advance_ruling period follow-up issued from the irs on may 20xx copies of cancelled checks check copy of form_1096 annual summary and transmittal of u s information returns the foundation filed for year 20xx copy of form 1099-c cancellation of debt the foundation creditor filed for year 20xx to cancel dollar_figuredollar_figureof debt that ra-1 debtor owed to the foundation copy of e-mails in january 20xx from ra-2 to ra-3 and forwarded to poa as to the filing of form 1099-c above copies of photographs took in country country country and country as to the activities of the foundation conducted in prior years the foundation's response to the attachment of idr1 in response to our inquiry whether any personnel in the foundation received salaries compensations or benefit in 20xx the foundation marked no as its response monthly bank statements of the foundation's bank account account at co-2 from january 20xx through november 20xx the following transactions provided by the above bank statements date payer payee amount accumulated amount 20xx the foundation check 20xx the foundation check 20xx the foundation check 20xx co-3 online banking transfer 20xx the foundation online banking transfer 20xx the foundation online banking transfer 20xx the foundation online banking transfer 20xx the foundation online banking transfer 20xx the foundation check president president president the foundation president president president president co-4 account of treasurer co-3 dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure idr was issued to provide a memorandum of interview on january 20xx and request the outstanding items listed on idr idr also inquired the foundation to form 886-a rev issuance date may 20xx department of the treasury - internal_revenue_service page -5 form 886a name of taxpayer org department of the treasury - internal_revenue_service ex lanation of items form_990 examination year period ended 20xx 20xx provide corrections comments or additional information for the information documented on the memorandum in response to idr on february 20xx the foundation provided the following documents bank statement statement period january through february 20xx of checking account account possessed by co-3 monthly bank statements of the foundation's bank account account at co-2 from december 20xx through january 20xx written contract dated november 20xx between president org and ra-4 the contract was written in spanish written_agreement dated october 20xx between president aka org and ra-5 the foundation did not provide corrections or comments to the memorandum of interview on january 20xx after review the documents above additional information was needed to enable the examiner to determine whether the transactions in question were bona_fide loans and whether president conducts personal business or performs duties related to the foundation's operation for which idr was issued on march 20xx the foundation faxed the following documents to the examiner a narrative prepared by assistant in response to item c and d on idr o the original intention for a temporary advance to be paid back short term when president continued to have difficulty it became clear that the advance would have to be cancelled president did not have competent professional advance at the time and was not aware of additional legal steps to be taken o president did not conduct any personal business or perform duties related to the foundation's operation in 20xx statement of co-4 credit card account account billing cycle from september through october 20xx possessed by co-3 co-3 invoice issued on july 20xx to the foundation by co-5 an accountancy corporation on march 20xx a letter enclosed with idr was sent to inform the foundation that the examination for 20xx and had been expanded to year 20xx the foundation provided the following information prepared by treasurer in response to item 4a through 4e on the idr 4a credit card statements provided to the foundation to payoff the dollar_figuredollar_figurecredit bill owed by treasurer with the corporate account of co-3 4b whose signature was on the check and 4c who authorized and completed the online banking transfers made on 20xx 20xx 20xx and 20xx 4d form 886-a rev issuance date may 20xx department of the treasury - intemal revenue service page -6 form 886a name of taxpayer org department of the treasury - internal_revenue_service ex lanation of items form_990 examination year period ended 20xx 20xx whether the foundation makes efforts to recover the funds and 4e whether the foundation implements safeguards to prevent funds being used for nonexempt purpose a the people who were handling the foundation under a power_of_attorney had previously given specific advice to president that the transactions could be done as a loan as described in above the use of the funds is documented on the co-4 credit card statements b treasurer secretary and treasurer signed the checks and advised president that he needed to return the money and he retuned money to the foundation 20xx c president president of the org d the people who were handling the foundation under a power_of_attorney had previously given specific advice to president that the transactions could be done as a loan as described in above it has always been handled that way with the intent to make the proper corrections but the people in charge never correctly handled this issue e yes once president was informed by the irs that this could not be done then it is was not done the people who were handling the foundation under a power_of_attorney are now not handling it any more and we are trying to correct all of this the foundation provided the following information prepared by treasurer in response to item 5a and 5b on the idr 5a how the written agreements between president and ra-4 and ra-5 were related to the funds withdrawn by president and how they would affect the foundation's going concerns and 5b whether the foundation or president consult tax adviser before these funds were used for personal expenses the foundation provided the following information prepared by treasurer in response to item 5a and sb on the lor a those individuals are no longer part of running the foundation president has had a very long and distinguished charitable career he has always given a large sums of money to the disadvantaged the foundation need to regroup which it is in the process of doing b the people who were handling the foundation under a power_of_attorney gave specific advice to president that the transactions could be done as a loan as described in above these individuals held themselves out to be knowledgeable on accounting and legal issues told president that they knew what they were doing legally and accounting wise they breached their fiduciary duties to president and in the papers previously provided to the irs about the labor commission petition president filed against these people they were practicing law without a license along with the narrative above the foundation also provided the following documents form 886-a rev issuance date may 20xx department of the treasury - internal_revenue_service page -7 form 886a - n - am-e-o-- f o t - ax-p-ay-e-r- 1-_____-----1 ____________ year period ended department of the treasury - internal_revenue_service explanation of items form_990 amination org 20xx 20xx monthly bank statements of the foundation's bank account account at co-2 from december 20xx through february 20xx monthly bank statements of the foundation's bank account account at co-2 from december 20xx through january 20xx statement of co-4 credit card account account billing cycle from may through october 20xx possessed by co-3 co-3 the foundation's website the examiner browsed the foundation's official web site at website on november 20xx there are seven subpages of the site as follows website - this is where web page starts it introduces how the foundation was created and how president's personality impacts his listeners and community website - this page was under construction website with org - an event held on september 20xx of state hospital medical center health fair was published here projects - the past projects year 20xx through 20xx of the foundation were listed on this page org help center - the page introduces the foundation's help center open in february 20xx which provided referral services and served urgent needs of county's most poverty stricken latino communities volunteers - the page provided a list of volunteers and contact information to whom wants be a volunteer of the foundation supporters - the page provided a list of supporters who supports the foundation financially the website was no longer active as of may 20xx the contracts signed between the foundation's president and two individuals on 20xx the foundation provided president's contracts with ra-4 written in spanish and ra-5 revealed that the two individuals will act on his behalf effective on 20xx and 20xx respectively for seven years the contract president's signed with ra-5 is summarized below to represent president to negotiate the terms of agreements for the use employment or exploitation of president's services and the products thereof in the entertainment industry to supervise president's professional employment in the entertainment industry and to consult with employers and potential employers so as to assure the proper use of president's talents and products and promote demand therefore throughout the industry form 886-a rev issuance date may 20xx department of the treasury - internal_revenue_service page -8 fonn 886a name of taxpayer org department of the treasury - internal_revenue_service ex lanation of items fonn examination year period ended 20xx 20xx to be available at reasonable times and places to confer with president in conection with all matters concerning president's career in the entertainment industry to engage and discharge and supervise booking agents which president may elect to utilize for the purpose of securing engagements sec_501 c provides that a tax exempt_organization includes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or intentional amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides an entity's organizing documents should limit the purpose of the organization to one or more exempt purposes and not empower the organization to engage in activities which are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines that the operational_test is based on the primary activities and the distribution of earnings primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals in rameses school of san antonio texas v commissioner tcmemo_2007_85 the tax_court upheld that the taxpayer was not operated exclusively for exempt purposes it was determined that the petitioner no longer qualified for exemption from federal income_taxation under sec_501 a as an organization meeting the requirements of section fonn 886-a rev issuance date may 20xx department of the treasury - internal_revenue_service page -9 form 886a name of taxpayer org department of the treasury - internal_revenue_service ex lanation of items form_990 examination year period ended 20xx 20xx c the petitioner failed to establish that it was operated exclusively for an exempt_purpose in that it was operated for the benefit of private interests and a part of net_earnings inured to the benefit of its founder for purposes of determining tax-exempt status factors indicative of prohibited inurement and private benefit include control by the founder over the entity's funds assets and disbursements use of entity moneys for personal expenses payment of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit internal_revenue_service properly revoked the petitioner's tax-exempt status government position in order for an organization to retain its exempt status it must demonstrate to the internal_revenue_service that it meets both the organizational and the operational tests the facts stated above indicate that the foundation failed the operational tests the only grounds upon which a corporation may be held exempt or retain exemption under sec_501 c of the code are that it is organized and operated for public charitable educational or scientific purposes enumerated therein rather than for private advantages and that no part of its net_earnings inures to the benefit of any private person through either distribution of profits or in any other manner such as the use of its resources or facilities to serve private interests the specific issue in the case is whether foundation is operated exclusively for exempt purposes or whether the foundation operates primarily for the private benefit of its founder further it should be ascertained as to whether the foundation has allowed financial benefits to inure to the benefit of its founder president the facts illustrate that the foundation did not conduct any activities in 20xx and years after to fulfill its exempt purposes in 20xx the foundation provided loans to its president without bona_fide collaterals to secure funds borrowed or written documents to specify interests terms and conditions of the loans in 20xx the foundation cancelled the debt because of president's financial difficulty no minutes or other documents recorded and discussed the usage of the funds we do not observe the foundation exercises any control as to the usage of its funds in fact the foundation provided that such board did not exist in 20xx and years after namely these loans and cancellation of debts were made upon the discretion of president a disqualified_person or from his advice-giver if any these loans and cancellation of debts undoubtedly benefit president financially thus violate the prohibition against the inurement of benefits to private shareholders or individuals under the circumstances the loans and cancellation of debts to president constitutes inurement to a private individual that jeopardizes the foundation's exempt status form 886-a rev issuance date may 20xx department of the treasury internal_revenue_service page -10 form 886a name of taxpayer org department of the treasury - internal_revenue_service e lanation of items form_990 examination year period ended 20xx 20xx taxpayer's posn ion a teleconference was held on may 20xx to provide a summary of facts and documents provided by the foundation inform and explain the results of the examination and how the determination for revocation is reached the foundation agreed to the proposed revocation to the recognition of its tax exempt status conclusion the foundation fails the operational_test prescribed in sec_1_501_c_3_-1 since the foundation is not operated exclusively for one or more exempt purposes under sec_501 c its federal tax exempt status under such section is revoked effective on january 20xx the foundation is required to file form_1120 u s_corporation income_tax return for the tax_year ending december 20xx and all years there after form 886-a rev issuance date may 20xx department of the treasury - internal_revenue_service page -11
